                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW CARR, TERRY CARR,                                                 CIVIL ACTION
DAVID TUMBLIN AND GREGORY
BROWN, on behalf of themselves and
others similarly situated,
                      Plaintiffs,
                                                                          NO. 15-6391
                  v.

FLOWERS FOODS, INC. FLOWERS
BAKING CO. OF OXFORD, INC.,
               Defendants.
                                                     ORDER

         AND NOW, this 7th day of May, 2019, upon consideration of Defendants’ Partial

Motion for Judgment on the Pleadings (ECF No. 290), Plaintiffs’ Response thereto (ECF No.

292), and Defendants’ Reply (ECF No. 293), IT IS ORDERED that the Motion is DENIED.1

                                                                 BY THE COURT:

                                                                 /S/WENDY BEETLESTONE, J.

                                                                 _______________________________
                                                                 WENDY BEETLESTONE, J.

1
 Defendants move for judgment on the pleadings pursuant to Rule 12(c) on Plaintiffs’ Pennsylvania Wage Payment
and Collection Law (“PWPCL”), 43 P.S. §§ 260.1, et seq., claims. A motion for judgment on the pleadings “should
not be granted unless the moving party has established that there is no material issue of fact to resolve, and that it is
entitled to judgment in its favor as a matter of law.” Mele v. Fed. Reserve Bank of New York, 359 F.3d 251, 253 (3d
Cir. 2004), as amended (Mar. 8, 2004) (internal quotation marks omitted).

Plaintiffs allege that Defendants violated the PWPCL principally by taking impermissible deductions from their pay.
Defendants assert that Plaintiffs have not sufficiently alleged a contractual obligation by Flowers to refrain from
taking the deductions, and thus the PWPCL claim is not viable. Generally, courts characterize the PWPCL as
“provid[ing] employees with a statutory remedy when an employer breaches its contractual obligation to pay
wages.” Ely v. Susquehanna Aquacultures, Inc., 130 A.3d 6, 13 (Pa. Super. 2015). The contractual obligation may
be express or implied. See Rapczynski, et al. v. DIRECTV, LLC, & Mastec N. Am., Inc., 2016 WL 1071022, at *8-9
(M.D. Pa. Mar. 17, 2016); see also Braun v. Wal-Mart Stores, Inc., 24 A.3d 875, 954 (Pa. Super. 2011), aff’d, 106
A.3d 656 (Pa. 2014). Here, Plaintiffs have pled facts indicating that the parties entered into written agreements
regarding Plaintiffs’ work for Flowers, including Distributor Agreements, and that the Plaintiffs routinely worked in
excess of forty hours a week for Flowers. Plaintiffs further allege that Defendants have taken deductions that were
not authorized by their agreements or law. Such facts are sufficient to allege, that at a minimum, Flowers created an
implied contract to pay wages, and that the deductions were impermissible. See Rapczynski, 2016 WL 1071022, at
*8 (in PWPCL context, “a promise to pay the reasonable value of the service is implied where one performs for
another, with the other’s knowledge, a useful service of a character that is usually charged for, and the latter
expresses no dissent or avails himself of the service”). Accordingly, judgment on the pleadings is inappropriate.
